Title: To Thomas Jefferson from Thomas Oben, 22 April 1801
From: Oben, Thomas
To: Jefferson, Thomas



Sir,
Dublin, April the 22nd, 1801N. 49 Marlborough St.

It is with peculiar satisfaction, that I address this letter to you, as President of the Congress of the U.S. and in order that it may more speedily & safely arrive to your hands, I enclose it in one to the Min. Plenip. of America in London. At present I shall wave those elaborate & vain appologies often made use of in writing to people in high stations: the exalted ideas of the Person, whom I now have the honour to address, do not want such a tribute. I shall therefore proceed singly to state, that (after having passed in Italy upwards of twenty years of my life in the pursuit particularly of mathematical knowledge, in the study of Architecture, & in the observation of the ancient & modern buildings in that fine country) the situation of affairs in this part of the globe, & the alarm at approaching hostile armies made me quit that ground, with great propriety called by Addisson, classick. Among the effects I brought from thence were some capital paintings; at present I need only to mention two: the one (in high preservation) by Guercino, & the other by Caravaggio. These two I should wish to present to the American Government: they will, I am sure, be of great utility, & ornament to an Accademy of the fine Arts. At present I desire no recompense, & only wish to have a commodious passage, & free from all expences whatever, in the vessel that should  carry them from hence to Washington; as I should not like to undertake, in these troublesome times, so long a voyage without being perfectly informed of the persons I went with. If upon occular inspection any other recompense will be assigned by Government, well & good; but I shall claim none. My only ambition will be to contribute with my efforts to the embellishment of a City, which there is every reason to think, will be the finest on the face of the earth, & worthy of being the seat of the Goverment of a Great Nation. How far my abilities may extend in this point, I shall not take upon me to say: this I can aver, that my productions have met with the approbation of the principal Accademies of Italy. It will suffice to mention among others that of Florence, of which I have the honour to be a member, & see my name in the same list with those of the immortal Michael Angelo Buonarotti, of a Bruneleschi, a Peruzzi, a Vasari &c. If this my proposal shall meet with your approbation, & my undertakings with your Patronage, I should then be glad to embark in the summer season either here, in Bristol, or in Liverpool: this last place being nearer, would be more convenient to me. But I should hope the Captain of the vessel should receive due instructions to write to me 3 weeks or a month beforehand, that I might have time to settle my affairs, & to get my books &c packed up, among which there are some rare editions of the Classicks, besides all the interesting works, that have been published on Architecture. In expectation of being favoured with your answer, & in the anticipated satisfaction of admiring the virtuous & grand pursuits of the American Nation under your Government, I feel none greater than that of subscribing myself with the greatest attachment & esteem
Sir Your most humble & most obedient Sert.

Thomas Oben LL.D.

